BAILEY ALDRICH, Senior Circuit Judge,
dissenting.
Regretfully I believe that, if not plainly wrong, the court has at least come down well on the far side. In a sense this is all only an intellectual exercise, as the Supreme Court will eventually determine the force of its meaning in Gomez, but we must ourselves do so for the present, and I think we are denigrating it. I believe, too, that my brethren have aided their result by diversionary irrelevancies, and at least one serious collateral error. I will start there.
There are many elements that may enter into an appellate determination of plain error, and an important one may be that in this imperfect world a party must, to a very substantial extent, be charged with the failed conduct of trial counsel. Certainly, counsel cannot be allowed to play fast and loose and deliberately hold back for a second chance. Such conduct should, as the court points out, prevent rescue by the invocation of plain error. However, this calls for bad intent. The court speaks of “strategic judgment,” and of “insurance if things go awry.” I concede that such intent may be inferred from a showing that the error was reasonably apparent. But not only can I not think it was reasonably apparent here, bad faith is conclusively rebutted by the fact that counsel made no change of position on appeal. We have only subsequent happenstance.
Another consideration, although I would think it less important, may be to charge the party when counsel, though acting in good faith, negligently fail to make a point initially that, reasonably, should have been made. The court speaks of "ministerpng] to the vigilant,” and of “outright neglect.” But the standard it then applies, saying that counsel must make any point not foreclosed by a “gale-force wind,” or “solid wall,” calls for an extraordinary degree of competence. I ask, moreover, even if counsel must assert everything not foreclosed by a solid wall, what was there in any way suggesting that the local rule should have been thought “porous”? (The court is, of course, quite correct in rejecting the thought that counsel is to be judged as if Gomez had already been decided. Martone v. United States, 435 F.2d 609, 610-11 (1st Cir.1970)).
Passing this, however, for the moment, there is a second part to the principle of denying relief when counsel’s inefficiency caused a failure to assert the error initially. As the court notes, this is not an abstract penalty for poor lawyering, but, rather, the client must suffer because, if counsel had alerted the court, the court might have corrected the error and avoided the reversal later sought. United States v. Griffin, 818 F.2d 97, 100 (1st Cir.), cert. denied, 484 U.S. 844, 108 S.Ct. 137, 98 L.Ed.2d 94 (1987). The suggestion that the district court here might have done this I must vigorously disagree with.
To speak in terms of the court’s hunting dog, can it possibly be thought that the Puerto Rico court might have been so moved by defendants’ objecting to the magistrate’s impaneling that it would have rolled belly-up? The local rule, saving judge time in perhaps lengthy empanelment proceedings, would be dear to the heart of any judge. It had been applied consistently in Puerto Rico for years. There is a similar local rule in the Rhode Island district court, and, I am told, in a substantial number of districts elsewhere. In this posture the court says that no circuit court of appeals “had insisted that the *1551practice be followed.” (Emphasis court’s). This is to put the ball in the wrong court. Rather, who, anywhere, had ever suggested that this widely endorsed rule should not be used, or, even that it had a possible flaw? We, ourselves, in United States v. Rivera-Sola, 713 F.2d 866 (1st Cir.1986), though not taking the opportunity to reject the rule, but contenting ourselves with holding that, in the lack of objection in the district court, it was not plain error, spoke, for two pages, in terms uniformly complimentary. Saying that the Puerto Rico practice “requires comment,” we quoted Congressional history favoring delegating powers to magistrates; the Court’s general approval of delegation in Mathews v. Weber, 423 U.S. 261, 267-68, 96 S.Ct. 549, 552-53, 46 L.Ed.2d 483 (1976), and specific approvals of this very practice by other courts and secondary authority. Concluding, “Presiding at the selection of a jury is a recognized ‘additional duty’ of a magistrate,” our final remark was, “We end with a general observation. We think that a magistrate can effectively conduct the voir dire and preside at the selection of juries in civil and criminal cases.” 713 F.2d at 872-74.
On top of this endorsement, I add that a district court practice as widespread as this one did particularly “require comment” if improper, and that we had only recently been reminded of our supervisory powers. In City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 256, 101 S.Ct. 2748, 2754, 69 L.Ed.2d 616 (1981), the Court took pains to tell us that review of an improper district court practice of broad consequence “should [not] be limited to determining whether ‘plain error’ had been committed.”
It can hardly be surprising that in the years following Rivera-Sola the Puerto Rico court had not taken the hint that my brethren seem to think implicit in the fact that we went no further than holding there was no plain error, but evidently preferred our supportive observations. The court says, however,
What little anecdotal evidence we can find suggests that, in the interval between Rivera-Sola and Gomez, district courts were willing to listen if a felony defendant pressed an objection to having a magistrate preside at the empanelment. See, e.g., United States v. Kelley, No. 84-0029 (D.R.I. May 30, 1984) (upon defendant’s objection, magistrate stands down and district judge empanels in felony tax prosecution).
Citing this unreported, single, “example” from another district, I suggest is choosing a straw of the nonsupportive type, and not one showing how the wind blows.
In sum, I cannot accept the court’s finding that “there is no valid reason for defense counsel [or us] to believe that timely objection to the magistrate’s involvement would be futile.” As a betting man, which, of course, judges are not, what odds would a bookkeeper have demanded in 1987 for a bet that a Puerto Rico district judge would jettison its local rule on a defendant’s objecting thereto? Defendants are being condemned for not perceiving a porosity that I cannot think the court would have recognized in any event.
Viewing these matters, together or singly, I conclude that the court has approached the discretionary feature — which I agree can often be an element in plain error rulings — with negative marks against defendants. Instead, there should be none; the single issue should be Gomez, clear and unhandicapped.
A final point. The court quotes from opinions to the effect that plain error requires a finding that, but for it, the result would, at least probably, have been different. If that is a universal requirement, I will concede the court’s result may be correct. But surely there are procedures that are unacceptable even though it cannot be told that, in the particular instance, the result would have been different. I believe Gomez to be a clear example.
The basic holding in Gomez is that a magistrate can not effectively conduct the voir dire and preside at the selection of juries in ... criminal cases, — contrary to our quoted statement in Rivera-Sola. There should not be a residue in our thinking, that he or she is “not quite” up to the job. I detect this, however, in the court’s statement that “there is not the slightest hint that the empanelment was actually unfair, the jury tainted, or the verdicts *1552affected.” Again, “neither the integrity of the trial nor the accuracy of the guilty verdicts has been impeached.” The inquiry should not be aided by a presumption that the magistrate “got by.” For present purposes, except for a robe, he was a man off the street. What residual approval is to be found in the Court’s words?
[VJoir dire [is] “a necessary part of trial by jury.” Jury selection is the primary means by which a court may enforce a defendant’s right to be tried by a jury free from ethnic, racial, or political prejudice ... or predisposition about defendant’s culpability....
Far from an administrative impanelment process, voir dire represents jurors’ first introduction to the substantive factual and legal issues in a case. To detect prejudices, the examiner — often, in the federal system, the court — must elicit from prospective jurors candid answers about intimate details of their lives. The court further must scrutinize not only spoken words but also gestures and attitudes of all participants to ensure the jury’s impartiality. But only words can be preserved for review; no transcript can recapture the atmosphere of the voir dire, which may persist throughout the trial.
109 S.Ct. at 2246-47 (citations omitted; emphasis supplied). This is a subtle and, at the same time, forceful analysis and ruling. The Court concluded with the statement that “basic is a defendant’s right to have all critical stages of a criminal trial conducted by a person with jurisdiction to preside.” Id. 109 S.Ct. at 2248. My brothers discuss the word “jurisdiction.” The word was the Court’s, not mine. I can only read it as meaning that when no judge was there, that portion of the trial was not legitimate.
The court would answer this by saying that plain error was not found in a number of cited cases that “strike us as equivalent to, or more basic than, this one.” It cites eight cases. Without going into detail, I see no approach to equivalency in being held to have waived delay in presentation to a magistrate, or alleged denial of speedy trial, or in the admission of evidence or a charge to the jury in a non-basic area. It is true that a failure to allege double jeopardy might be thought plain error, but the law has been settled so long on this issue that it seems in a class by itself. Apart from it, I believe that to call the others equivalent substantially underrates the serious view the Gomez Court took of non-judicial empanelment.
The Court’s unanimous language in Gomez is positive and strong. I agree with the court in United States v. France, 886 F.2d 223 (9th Cir.1989), that it is not to be diminished by the fact that the Court noted that there had been an objection below. This was not a ruling one way or the other with respect to plain error, but simply a restriction of what was being decided. We frequently engage in such caution ourselves. If it is to be turned into an implied ruling, the whole value of the procedure would be lost.
I return to what I said in the beginning, and respectfully dissent.